Citation Nr: 1035073	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left knee disability, to 
include as secondary to service connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active service from October 1985 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision in which the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for left knee disability, to include as 
secondary to service-connected right knee disability.  The 
Veteran filed a notice of disagreement (NOD) in September 2005, 
and the RO issued a statement of the case (SOC) in December 2005.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2006.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In July 2007, the Board reopened the previously denied claim for 
service connection and remanded the claim, on the merits, to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing further action, 
the RO continued to deny  the claim (as reflected in a February 
2009 supplemental SOC (SSOC), and returned the matter to the 
Board for further appellate consideration.

In April 2009, the Board granted the Veteran's motion for an 
extension to submit additional evidence; additional evidence was 
received by the Board later that month.

In May 2009, the Board again remanded the claim to the RO, via 
the AMC, for additional development.  After accomplishing the 
requested action, the RO continued to deny the claim (as 
reflected in a February 2010 SSOC) and returned the matter to the 
Board for further appellate consideration.  




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although there is no objective, contemporaneous evidence to 
document a  the Veteran's reported in-service injury to the left 
knee while playing softball, the Board accepts her  assertions as 
to the occurrence of the injury as credible.  

3.  The only medical opinion to address the question of whether 
current left knee disability is medically related to service 
indicates that such a relationship is as likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for left knee disability are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for left knee disability, the Board finds that all 
notification and development action needed to fairly adjudicate 
this claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303..  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in service.  38 
C.F.R. § 3.303(d)..

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b).   38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the governing legal 
authority, and resolving all  reasonable doubt in the Veteran's 
favor,  the Board finds that service connection for left knee 
disability, as directly related to service, is warranted. As 
such, consideration of whether the Veteran might be entitled to 
service connection on a secondary basis (pursuant to 38 C.F.R. 
§ 3.310) is unnecessary.   

The service treatment records reflect that on October 1985 
entrance examination, the lower extremities were found to be 
normal.  A subsequent April 1990 hospital discharge summary 
indicates that the Veteran had injured her right knee during a 
softball game after stepping in a hole and twisting her knee.  At 
the hospital, she underwent arthroscopic meniscal debridement 
surgery.  During the surgery she was found to have an anterior 
flap tear of the anterior half of the lateral meniscus, grade II 
chondromalacia of the lateral femoral condyle and a 90 percent 
tear of the anterior cruciate ligament (ACL).  

A subsequent July 1991 progress note reflects that the Veteran 
was experiencing bilateral knee pain with patellar tenderness.  
She was diagnosed with bilateral chrondromalacia patella and put 
on a profile.  A September 1991 orthopedic consultation request 
then indicates that the Veteran was still on a profile for left 
chrondromalacia patella and in the request, it was noted that the 
Veteran could not separate from service while still on the 
profile.  In the subsequent consultation report, however, the 
examining orthopedic physician's assistant indicated that the 
Veteran could separate from service and simply seek disability 
compensation from VA.  On September 1991 separation examination, 
it was noted that the Veteran had reduced range of motion in both 
knees and that she was on the profile for bilateral 
chondromalacia patella. 

On December 1991 VA examination, the Veteran reported pain and 
stiffness in the left knee and it was noted that arthroscopic 
surgery had been recommended for the knee.  

During a January 1992 private outpatient consultation, the 
Veteran reported that her left knee was not as troublesome as her 
right.  She had experienced a lot of cracking and popping in the 
knee along with pain and stiffness.  Physical examination 
revealed 2+ crepitus in both knees and the examiner diagnosed the 
Veteran with bilateral chondromalacia patella.  

On December 1993 VA examination, the Veteran reported that during 
service in 1990, when she was playing softball, she began to have 
problems in both knees and that the knees became worse over time.  
She noted that both knees bothered her quite a bit, causing her 
to limp and walk in an awkward position, which had aggravated her 
back.  Physical examination revealed some limitation of flexion 
of the left knee and the Veteran was diagnosed with 
chrondomalacia of the right knee with internal derangement, 
probable left knee chondromalacia with internal derangement and 
chronic low back pain.  

A September 2003 VA orthopedic progress note reflects that the 
Veteran was complaining of left knee pain and locking.  Physical 
examination revealed tenderness to palpation of the left knee 
lateral joint line and positive patellar compression.  The 
examining physician diagnosed the Veteran with possible left 
meniscal tear.  

A December 2003 VA orthopedic progress note reflects a diagnostic 
impression of left knee degenerative joint disease.  

The report of an April 2004 private bilateral knee examination 
reflects that the Veteran was reporting pain in both knees.  It 
was noted that she had a known arthritic change of the left knee 
with recurrent symptoms.  An X-ray of the left knee revealed loss 
of medial joint space and arthritic changes in the patellofemoral 
joint with bone spurs.  Physical examination of the left knee 
revealed medial and patellofemoral joint line tenderness.  
Additionally, the examiner noted that a patellar compression test 
was positive.   The Veteran was diagnosed with tricompartmental 
arthritis on the right and bicompartmental arthritis on the left.

A February 2005 operative report reflects that the Veteran 
underwent right knee replacement with chondroplasty surgery, 
along with a left knee chondroplasty.  The preoperative diagnosis 
of the left knee was internal derangement and the postoperative 
diagnosis was chondromalacia, grade 3, medial facet and odd 
facet, patella.  

In an August 2005 statement, the Veteran reiterated that she 
injured both knees in April 1990, while playing softball.  
However, because the injury to the right knee was so much more 
severe than the injury to the left, medical personnel focused on 
the right knee injury.  

A February 2006 private MRI of the left knee produced diagnostic 
impressions of abnormal ACL, consistent with a grade II or grade 
III tear, with healing, degenerative changes of the medial 
meniscus, significant degenerative change of the patellofemoral 
and medial joint compartments, and a 9 mm ganglion cyst.  

A March 2006 operative report shows that the Veteran underwent a 
left knee arthroscopy with chondroplasty of the patellofemoral 
joint, arthroscopic lateral release, ACL thermal shrinkage and 
tibial tubercle osteotomy.  The postoperative diagnoses included 
left knee pain, ACL insufficiency, grade 4 chondromalacia, medial 
femoral condyle, grade 3 to 4 changes in the patellofemoral joint 
and patellofemoral maltracking.  

On August 2008 VA examination, the Veteran reiterated that she 
injured her left knee, as well as her right, while playing 
softball in April 1990.  The examiner noted that the Veteran had 
had three surgeries on the left knee, the latter for nerve injury 
subsequent to the March 2006 arthroscopy.  The Veteran was noted 
to have a long leg brace and dropfoot brace on the left and to 
use a cane in the right hand.  She reported daily left knee pain, 
nightly swelling and cracking and popping noises.  She also 
reported that the knee would give way if she was not wearing her 
brace.  

Physical examination revealed a significant antalgic gait with 
tenderness to palpation, medially, laterally and anteriorly with 
2+ laxity of the anterior cruciate ligament.  Quadricep strength 
was reduced and the Veteran had essentially a complete footdrop 
on the left.  Range of motion of the left knee was measured as 
from 0 degrees on extension and to 90/100 degrees on flexion.  
The examiner diagnosed the Veteran with left knee status post 
three surgeries with calcification of the medial meniscus, 
internal fixation screws in the proximal tibia and left foot 
drop.  After reviewing the claims file, the examiner opined that 
the Veteran's current left knee condition was not caused by or 
related to her service-connected right knee condition.  The 
examiner noted that by history, the Veteran had an injury to the 
left knee in service at the same time as her right knee injury.  

In a September 2009 addendum, the examiner opined that it is at 
least as likely as not that the Veteran's current left knee 
condition is related to military service based on her history of 
softball injury in 1990.  

In an August 2009 statement, the Veteran indicated that while she 
was hospitalized in April 1990, her treating physician informed 
her that her left knee injury did not warrant concern, as due to 
her age, the injury would heal on its own.  

The foregoing evidence clearly establishes that the Veteran has a 
current left knee disability, most recently diagnosed as status 
post three surgeries with calcification of the medial meniscus, 
and internal fixation screws in the proximal tibia.  Also, 
although the service treatment records reflect no  objective, 
contemporaneous  evidence to document the occurrence of a  
softball injury to the left knee in April 1990, the Board notes 
that the Veteran is competent to assert the occurrence of such 
in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).

Moreover, the record clearly shows that the Veteran suffered a 
fairly severe injury to the right knee while playing softball in 
April 1990, resulting in meniscal and ACL tears and requiring 
surgery.  Consequently, it is certainly plausible that a minor 
injury to the left knee taking place at the same time would not 
have been documented, particularly if, as the Veteran has 
asserted, a treating physician informed her that the injury would 
simply heal on its own.  Also, subsequent service treatment 
records clearly show that the Veteran was put on a profile in 
July 1991 for bilateral chondromalacia patella and that she 
continued to have this condition, with decreased range of motion, 
at separation in September 1991.  These findings of ongoing left 
knee difficulty appear to be consistent with the Veteran 
suffering an earlier left knee injury.  Thus, in the absence of 
any glaring inconsistencies in the Veteran's account of her left 
knee injury in service, and in the absence of other evidence 
calling it into question, the Board finds the Veteran's account 
credible.  Thus, the Veteran's lay testimony reasonably 
establishes that she suffered an injury to her left knee while 
playing softball in service in April 1990.

Moreover, the only medical opinion to directly address etiology 
of current left knee disability tends to support the claim.  In a  
September 1990 addendum, the August 2008 VA examiner 
affirmatively found that it is at least as likely as not that the 
Veteran's current left knee condition is related to military 
service based on her history of the softball injury in 1990.  
This opinion was provided subsequent to a review of the claims 
file and is not contradicted by any other medical evidence or 
opinion of record.  While the examiner's opinion may have been 
based entirely or in part on a history provided by the Veteran, 
such reliance only warrants the discounting of an opinion in 
certain circumstances, such as when the opinion is contradicted 
by other evidence in the record or when the Board rejects the 
statements of the Veteran.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  As indicated, here, the Board finds the Veteran's 
assertions of in-service left knee injury to be credible.

Consequently, the competent, uncontradicted medical opinion 
evidence of record tends to attribute the Veteran's current left 
knee disability to her left knee injury in service.  While this 
opinion is not definitive, it has been expressed in a way that 
permits application of the reasonable doubt doctrine.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all 
reasonable doubt in the appellant's favor, the Board concludes 
that the criteria for service connection for
left knee disability are met. 


ORDER

Service connection for left knee disability is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


